Citation Nr: 1500047	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  08-05 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for scoliosis.

2.  Entitlement to a higher initial disability rating for post-traumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include consideration of whether special monthly compensation is warranted pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1972.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision that, in pertinent part, declined to reopen a claim for service connection for scoliosis on the basis that new and material evidence had not been received; and granted service connection for PTSD evaluated as 30 percent disabling effective January 23, 2007.  The Veteran timely appealed the denied reopening of service connection, and appealed for a higher initial rating.

In September 2009, the RO increased the disability evaluation to 70 percent for PTSD, effective December 30, 2008.  Because higher evaluations are available for PTSD both prior to and as of December 30, 2008, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2010, the Veteran testified during a hearing before the undersigned at the RO.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  In December 2010, the Board remanded the matters for additional development.

In September 2012, the Board found new and material evidence to reopen the claim for service connection for scoliosis, and again remanded the claim.  The Board also notes that the U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, because the Veteran claimed service connection for scoliosis and had been diagnosed with a lumbar strain and degenerative disc disease, the matter remanded in September 2012 reflected the expanded issue on appeal as a result of the Clemons decision.

In June 2014, the RO granted service connection for a lumbar strain with degenerative disc disease and assigned an initial 40 percent evaluation, effective January 23, 2007; assigned a 20 percent evaluation, effective February 18, 2011; and assigned a 10 percent evaluation, effective September 6, 2013.  Accordingly, the RO's grant with respect to service connection for a lumbar spine disability other than scoliosis has resolved that matter, and it is no longer before the Board.

The issues of service connection for scoliosis and entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s) are remanded to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's PTSD has been manifested by no more than social and occupational impairment with deficiencies in most areas due to near-continuous depression or anxiety, sleep disturbance, irritability, and difficulty adapting to stressful circumstances; total occupational and social impairment due to such symptoms as gross impairment in thought processes, persistent delusions or hallucinations, grossly inappropriate behavior, or persistent danger of hurting self or others have not been demonstrated.

2.  The Veteran has not worked full-time since late 2007; he reportedly has completed two years of college, and has no additional training; he last worked as a machine operator.

3.  Service connection is in effect for PTSD, rated as 70 percent disabling from January 2007; coronary artery disease, status-post myocardial infarction, rated as 100 percent disability from March 2008 and as 30 percent disabling from July 2008; lumbar strain with degenerative disc disease, rated as 40 percent disabling from January 2007, as 20 percent disabling from February 2011 and as 10 percent disabling from September 2013; radiculopathy of the each lower extremity, each separately rated as 10 percent disabling from December 2008; and for scar residual of laceration of the right wrist, rated as 0 percent (noncompensable) disabling from March 1972.  The combined disability rating is 80 percent from January 23, 2007; 100 percent from March 17, 2008; and 90 percent from July 1, 2008. 

4.  The Veteran's service-connected PTSD is shown to be of such a nature or severity to prevent him from obtaining or retaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claim for a higher initial rating arises from his disagreement with the initial evaluation assigned, following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, a decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through a January 2013 letter, the RO notified the Veteran of elements of a TDIU claim and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.  

In the January 2013 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  The case was thereafter remanded for additional development, including examinations.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Higher Disability Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected PTSD has been evaluated as initially 70 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to anxiety disorders.  The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.  

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of anxiety and PTSD.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.

Private records show that the Veteran presented to the Emergency Department in September 2007, with complaints of being "a nervous wreck."  Records show that he was having a lot of behavior issues with teenaged children and his divorce, and that he was supposed to work that evening around machinery and was worried about his "on the job" safety.  He was unable to sleep, and had the onset of symptoms three days prior to arrival; the course was increasing.  Records show that hallucinations were negative, and the Veteran denied suicidal or homicidal ideations.  Symptoms included insomnia; the degree of severity was moderate.  Exacerbating factors included stress and family problems.  

Examination in September 2007 revealed that the Veteran's general appearance was mild distress.  His memory was intact, and his thought content was within normal limits.  His mood was appropriate, and his appearance was neat.  Limitations included no work for four days.

The report of an October 2007 VA examination reflects that the Veteran's PTSD impacts his psychosocial functioning on several levels with respect to his occupational functioning, due to such symptoms as irritability and poor frustration tolerance for handling work-related stress.  The Veteran reportedly had been written up on his job numerous times, and recently was on short-term disability from his job for less than one year.  With regard to social functioning, his symptoms of irritability and low frustration tolerance, as well as anger outbursts have contributed to significant relationship problems.  The October 2007 examiner found no significant impairment in thought processes or communication.  The Veteran presented as a neatly but casually dressed male who appeared his stated age.  The Veteran was alert and oriented to person, place, and time.  His thought processes were logical and goal directed.  He did not endorse any suicidal intent or plan.  There was no evidence of perceptual disturbance in the form of hallucinations or illusions.  A global assessment of functioning (GAF) score of 55 was assigned, which the examiner noted denotes serious impairment in functioning. 

Private records show that the Veteran was treated for anxiety in a hospital in February 2008, and was advised that he may return to work in seven days.

A VA examiner in September 2008 also noted no significant impairment in thought processes or communication during evaluation.  There was no evidence of any formal thought disorder or evidence of psychotic symptoms, auditory or visual hallucinations, or delusions.  Mood was irritable and affect appeared blunted.  Behavior was appropriate throughout the evaluation process.  A GAF score of 45 was assigned, which denoted major impairment in multiple areas of functioning.

Social Security records reflect that the Veteran appeared "disheveled" in November 2008.
  
VA records show that a VA staff psychiatrist assessed the Veteran's risk of suicide or other destructive behavior in December 2008 and again in June 2009, and found no significant danger.  His mental status was unremarkable.

The report of a December 2008 VA examination reflects that the Veteran's PTSD significantly interfered in his normal daily activities, and his social and occupational functioning.  With regard to his occupational functioning, symptoms of poor concentration, irritability, low distress tolerance, fatigue, loss of interest, and poor motivation interfered in his ability to maintain his job as a machine operator.  The Veteran missed approximately six weeks of work secondary to exacerbation of his PTSD symptoms in October and November 2007.  He was able to return to work, and his symptoms intensified and he was again released from work in February 2008.  With regard to his social functioning, symptoms of irritability, anger outbursts, difficulty trusting others, and intermittent feelings of depression and hopelessness have contributed to conflicts between the Veteran and his children, and have interfered in his ability to maintain friendships in his life.  He continued to neglect former enjoyable hobbies.  The Veteran reported a worsening of symptoms since last examined.

Examination in December 2008 revealed no significant impairment in thought processes or communication.  The Veteran presented as a casually and neatly dressed gentleman, appearing his stated age.  Rapport was somewhat slow to develop, as he openly stated having negative feelings and misgiving regarding the evaluation process.  His thoughts were organized and goal directed, and he provided meaningful answers to questions asked.  Memory and concentration appeared adequate.  There was no evidence of any formal thought disorder or evidence of psychotic symptoms, auditory or visual hallucinations, or delusions.  Speech was of normal rhythm, rate, and prosody; there were no problems in fluency or word finding difficulties.  Intelligence appeared to be in the generally average to low average range.  Mood was irritable and affect appeared blunted.  The Veteran did not report or demonstrate the presence of suicidal or homicidal ideation, plan, or intent.  Judgment and insight appeared fair, and behavior was appropriate.

The December 2008 examiner found no evidence of multiple mental disorders present.  Although the Veteran reported symptoms of anxiety and depression, the examiner opined that it was more likely than not that these symptoms were related to his PTSD and were not a separate mental disorder.  A GAF score of 45 was assigned, which denoted major impairment in multiple areas of functioning.

In July 2010, the Veteran testified that he underwent both counseling and therapy for several years.

VA records, dated in September 2010, show that the Veteran reported having good days, and then having a period of spontaneous depression that may last a day to a couple of weeks.  He continued to take medication.  Mental status examination at that time revealed that the Veteran was pleasant and cooperative; his affect was full range and appropriate.  His thought content revealed no hallucinations and no suicidal ideation, plan, or intent.  His thought process was normal.  The Veteran was alert and oriented times three.  Judgment, memory, and intellect were average.  A GAF score of 55 was assigned.  The staff psychiatrist noted that the Veteran's course had been variable, but that the Veteran was not interested in adjusting his medications or being referred to psychotherapy at this time.

The report of a September 2013 VA examination reflects symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, circumstantial or circumlocutory or stereotyped speech, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, inability to establish and maintain effective relationships, and suicidal ideation.  The examiner found that the Veteran's PTSD caused total occupational and social impairment.  A GAF score of 45 was assigned.

The September 2013 examiner also noted that the Veteran was alert and oriented to person, place, time, and situation.  He was appropriately dressed and groomed. He maintained appropriate eye contact, and responded appropriately to questions.  His speech was spoken at a normal rate and tone.  He expressed frustration about the protracted time to complete his VA claim.  Intellectual functioning appeared to be within normal limits.  Thought process was logical and goal-directed.  His thought content was devoid of hallucinations or apparent delusions.  There was no evidence of any psychotic thinking.  His mood was dysphoric, and his affect was congruent with his mood.  He admitted to passive suicidal ideation that last occurred three months ago.  He denied any current plans or intent to harm or kill himself.

While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

In this case, the GAF score of 45 assigned by various examiners indicates major impairment in several areas, such as work, family relations, judgment, thinking, or mood.  Examiners have noted that the Veteran was depressed and anxious and unable to work at times.  It is apparent that his severe anxiety and depression made it difficult for him to adapt to stressful circumstances, like work.

The Board notes, however, that the evidence does not demonstrate that his PTSD had been manifested by total occupational and social impairment due to such symptoms as grossly inappropriate behavior; persistent danger of hurting self or others; an intermittent inability to perform activities of daily living; or disorientation to time or place-a degree of severity which would warrant a 100 percent rating.  While the September 2013 VA examiner indicated that the Veteran's PTSD caused total impairment, which clearly supports an award of TDIU benefits as discussed further below, total impairment based on unemployability alone is no longer a factor under the rating criteria for PTSD.  As discussed above, the overall evidence primarily reflects sleep disturbance and severe depression and anxiety.  Suicide risk assessments have not revealed any plan or intent, and no examiner found any imminent danger.  Thought processes and content were within normal limits, and there have been no indications of grossly inappropriate behavior.

Moreover, no examiner found total social impairment.  The Veteran had regular contact with his mother; and he remarried in 2012, albeit the relationship was difficult.  He did have a few friendships, but was unable to foster a healthy relationship with his family of origin.  As the Veteran does have friends, total social impairment is not shown, and the schedular criteria for a 100 percent disability rating for PTSD are not met.  In this case, the Board has considered all psychiatric symptoms as the Veteran had been diagnosed as having psychiatric conditions in addition to the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's psychiatric symptoms are specifically contemplated by the rating criteria, as shown above.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria.  In this case, comparing the Veteran's psychiatric disability level and symptomatology to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned rating is adequate. In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for extraschedular evaluations is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For the reasons shown, a preponderance of the evidence is against a disability rating in excess of 70 percent for PTSD.  Again, the evidence consistently failed to show that his disability met the criteria for a higher initial rating.  Hence, the Board must conclude that those findings outweigh his lay assertions regarding severity.  

III.  TDIU Benefits

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

In this case, the Veteran has completed two years of college education, and has had no additional education and training.  He reportedly worked as a machine operator full-time from 2000 to 2008, although it was noted in Social Security records that he stopped working in late 2007 and attempted to return to work unsuccessfully in February 2008.  The Veteran reported in his TDIU claim form that he worked until 2008.  

Service connection is in effect for PTSD, rated as 70 percent disabling from January 2007; for coronary artery disease, status-post myocardial infarction, rated as 100 percent disability from March 2008 and as 30 percent disabling from July 2008; for lumbar strain with degenerative disc disease, rated as 40 percent disability from January 2007 and as 20 percent disabling from February 2011 and as 10 percent disabling from September 2013; for radiculopathy of the left lower extremity, rated as 10 percent disabling from December 2008; for radiculopathy of the right lower extremity, rated as 10 percent disabling from December 2008; and for scar residual of laceration of the right wrist, rated as 0 percent (noncompensable) disabling.  The combined disability rating is 80 percent from January 23, 2007; 100 percent from March 17, 2008; and 90 percent from July 1, 2008.  Hence, the Veteran meets the threshold percentage requirements for consideration of a TDIU.

In this case, the Veteran's TDIU claim arose as part of his claim for a higher initial rating for PTSD.  For the period from March 17, 2008, to June 30, 2008, the combined disability rating was 100 percent; and the Veteran then was entitled to special monthly compensation pursuant to 38 U.S.C.A. § 1114(s).  Given that a total disability rating with SMC at the 38 U.S.C.A. § 1114(s) rate 38 U.S.C.A. § was in effect, his TDIU claim is moot for the period from March 17, 2008, to June 30, 2008.  See, e.g., Bradley v. Peake, 22Vet. App. 280 (2008).

The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.  

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet App. at 363.

Following active service, the Veteran was employed as a pipe fitter for twenty years.  Records show that, after the Veteran's company downsized and the Veteran was laid off, he struggled to maintain consistent employment.  The report of an October 2007 VA examination reflects that the Veteran's PTSD symptoms interfered with his employment functioning, and he reportedly had been in his current position for one year.  Social Security records also show that the Veteran worked full-time as a mill operator earning $21 per hour until late 2007, and that he had to stop working due to exacerbation of his PTSD symptoms.  

Records show that the Veteran suffered a myocardial infarction in January 2008, and that he underwent a stent procedure in March 2008.

The evidence of record includes Social Security records, dated in August 2008, that reveal that the Veteran met the basic mental demands of competitive work on a sustained basis, despite limitations resulting from his impairments.  Records show that the Veteran was able to carry out very short and simple instructions, and he did not require special supervision to sustain a work routine.  He could be expected to complete a normal workweek without exacerbation of psychological symptoms.  His frustration tolerance was low, and he had a history of distractive behavior.

In October 2008, the Veteran's treating psychiatrist opined that the Veteran's depression severely impaired his ability to work.

The report of a December 2008 VA examination reflects that the Veteran last worked on February 18, 2008; and that he was taken off work by his psychiatrist, due to exacerbation of his PTSD symptoms and an inability to function safely in the work place.  The Veteran reportedly had marked difficulty concentrating, which led to potentially dangerous work conditions.

Also in December 2008, a licensed physical therapist opined that the Veteran was disabled from all employment as a result of his multiple medical conditions-i.e., lumbar disc disease with radiculopathy, degenerative joint disease of both knees, and status-post surgical intervention of both shoulders with ongoing dysfunction.  The Board notes that service connection is not in effect for any knee or shoulder disability.

Social Security records, dated in February 2009, show that the Veteran was found to be disabled since November 2007; and its earlier decision in August 2008 was reversed.  The primary diagnosis was shown as osteoarthrosis and allied disorders; the secondary diagnosis was shown as chronic ischemic heart disease with or without angina.

The report of a September 2013 VA examination reflects that the Veteran's occupational functioning was impaired by poor concentration and by lack of motivation and low energy caused by chronic difficulties sleeping.  His symptoms also impacted his social functioning.  The September 2013 examiner opined that it was as least as likely as not that symptoms associated with PTSD result in an inability to maintain gainful employment.

In July 2014, the licensed physical therapist again opined that the Veteran was disabled from all employment due to multiple conditions.

In August 2014, one of the Veteran's treating physicians noted that the Veteran suffers from PTSD; lumbar disease; left lower extremity numbness and pain; coronary artery disease; and status-post myocardial infarction.  The physician opined that, as a result of these disabilities, the Veteran is disabled from any form of employment.

Here, the Board notes that several treating physicians and the Social Security Administration have described total occupational impairment.  The Veteran has asserted that he is unemployable due to his service-connected disabilities.  To this extent, his statements are of some probative value.  Significantly, the Board finds that the Veteran's mental health complaints, as well as his heart and lumbar diseases, have been corroborated by his treating physicians.  The evidence overall reflects that the Veteran's PTSD alone causes total occupational impairment.
 
Under these circumstances, and resolving doubt in the Veteran's favor, the Board concludes that his lay assertions combined with evidence of significant physical limitations and severe PTSD, and the opinions by treating physicians, demonstrate that the Veteran is unable to obtain or maintain gainful employment as a result of service-connected PTSD.  Hence, TDIU benefits are awarded.  38 U.S.C.A. § 5107(b).

It is noted that the medical statements in support of TDIU as a result of multiple disabilities were received after the most recent SSOC.  The medical statements, which were dated in July and August 2014, do not provide information relevant to the rating criteria for PTSD and therefore neither remand nor a waiver of RO consideration are necessary pursuant to 38 C.F.R. § 20.1304 (2014).
 

ORDER

An initial disability evaluation in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU is granted, subject to the regulations governing the award of monetary benefits.  


REMAND

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114(s).  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").

SMC is payable at the housebound (HB) rate where the Veteran has a single service-connected disability rated as 100-percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently HB by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The Board has found that the Veteran is entitled to TDIU as the service-connected PTSD alone renders him unable to obtain or retain substantially gainful employment.  As the RO has not yet considered whether SMC is warranted pursuant to 38 U.S.C.A. § 1114(s), to avoid prejudice the Board must remand the SMC matter for initial adjudication.  

The Veteran contends that the scoliosis first had its onset in active service, or pre-existed active service and was aggravated in active service.
 
X-rays taken of the Veteran's lumbosacral spine in active service in May 1971 revealed a mild scoliotic deformity of the lumbar spine with the convexity to the right.  Records show that the Veteran's physical profile record was permanently limited in May 1971.  

Private records dated in January 2008 reveal that the Veteran had significant degenerative disc disease at L4-L5 and L5-S1, and that his scoliosis was very mild; and includes an opinion that the mild scoliosis did not cause the Veteran's arthritis.

The report of a September 2013 VA examination reflects a diagnosis of lumbar strain.  Findings also include mild degenerative changes and radicular pain.  While the September 2013 examiner indicated that the Veteran's mild lumbar scoliosis was a congenital condition, there is no finding as to whether the scoliosis is considered a disease or defect. 

Under these circumstances, the Board finds that an addendum opinion is needed to determine whether the Veteran's current scoliosis is considered a disease or a defect.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the matter of whether the Veteran is entitled to SMC at the housebound rate in light of the grant of TDIU based solely on the Veteran's service-connected PTSD.  

2.  The September 2013 VA examination report should be returned to the examiner (or, if that examiner is unavailable, a suitable substitute) for an addendum expressing an opinion as to

(a)  Is the Veteran's scoliosis a defect or disease? Please provide a complete explanation for the opinion.

[Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

(b)  If the Veteran's scoliosis is a congenital DEFECT, whether it is at least as likely as not (50 percent or greater probability) that the Veteran suffered from additional disability due to aggravation of the defect during service because of a superimposed disease or injury?  

(c)  If the Veteran's scoliosis is a congenital DISEASE, whether the medical evidence of record is obvious and manifest (clear and unmistakable) that the scoliosis pre-existed active service; 

(d)  If so, whether the medical evidence of record is obvious and manifest (clear and unmistakable) that any preexisting scoliosis was not aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

(e)  If a response to (c) or (d) was negative, please opine whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed scoliosis either had its onset during a period of active service, or is the result of disease or injury incurred during active service-specifically, to include complaints of recurrent back pain as noted in service treatment records, and the Veteran's claim of continuing low back pain since then.  

The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner designated, and the examination report should note review of the file.

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the issue of entitlement to service connection for scoliosis.  If the benefit sought is not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


